DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claim 1, as originally filed, are currently pending and have been considered below.
Priority
2.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications US Continuation Application a CON of 16/724500 filed on 12/23/2019 and US Continuation Application a CON of 14/390,916 filed on 10/06/2014 which also claim priority for Application filed on April 05, 2013(PCT/US13/35459) and US Provisional applications 61/686,531 filed on 04/06/2012 and 61/681,927 filed on 08/10/2012 and 61/683,323 filed on 08/15/2012 and 61/743,529 filed on 09/06/2012 and 61/730,156 filed on 11/27/2012 and 61/752,159 filed on 01/14/2013 and 61/770,424 filed on 02/28/2013 and 61/776,218 filed on 03/11/2013 and 61/776,236 filed on 03/1 1/2013
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/15/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
4.       The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7.       Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2007/0279203 A1) (hereinafter Thomas) in view of Hakanen (US 2002/0030592 A1) (hereinafter Hakanen).

Regarding claim 1, Thomas discloses a direct tire data collection and communication device adapted for use in combination with a pneumatic vehicle tire (FIG. 5, tire monitoring system 500, tire 502, tire sensor module 504, tire rim 508, laptop computer 512, a PDA 514, etc, paragraph 0023, sensors to determine tire temperature, pressure, tire loading, flat spots, tire re-tread de-lamination, tire defects, foreign objects in tires (e.g., a nail), tire failure, and the like), said device comprising:
a tire-mounted electronics module comprising a microcontroller (FIG. 2, tire sensor module 504, central control unit 204), and at least one tire property sensor in electronic communication with said microcontroller and capable of measuring at least one operational property of the vehicle tire (paragraph 0040, tire sensor module acquire one or more tire parameters (e.g., a tire pressure), and transmit tire data to central control unit 204, paragraph 0051, tire sensor 502 communicate with control unit 516 mounted on vehicle, control unit 510 laptop computer 512, a PDA 514, etc);;
said microcontroller comparing the measured operational tire property to a predetermined threshold value (paragraph 0026, comparing thermal signature from tire sensor to identify a location of thermal signature, paragraph 0053-54, compare temperatures from sensors on TSM 506 mounted mounted inside tire on tire rim, algorithm used to make various calculations to compensate conditions, by taking average or comparative readings, paragraph 0069, identifying whether under inflation or over inflation condition exists in a tire (i. e., positive/negative tire condition), paragraph 0030, measurements determined tire performance degraded to predetermined threshold);
a temperature label adapted to change appearance at at predetermined temperature of the vehicle tire (paragraph 0070-0071, algorithm used to evaluate changes in average tire parameters for predetermined period of time (i. e., negative tire safety condition), algorithm of control unit 516 compare average distance determined by sensors, if average distance has decreased beyond a predetermined average distance and average distances (i. e., from accumulated distance) increase beyond a given average distance algorithm determine that an over-inflation has occurred), 
said microcontroller calculating accumulated travel data of the vehicle tire while in the negative tire safety conditions (paragraph 0070-0071, algorithm used to evaluate changes in average tire parameters for predetermined period of time (i. e., negative tire safety condition), paragraph 0052-54, controller unit compare (real time) sensors data on the TSM 506 mounted on tire, sensors measure temperature, distance, etc., and data utilized with algorithm (i. e., from accumulated data) to determine tire under-inflation, tire over-inflation (i. e., positive tire safety condition and negative tire safety condition), tire flat spots, tire to break away, and the like (i. e., negative tire safety condition), algorithm used for various calculations to compensate tire conditions (i. e., calculates accumulated travel data of the vehicle tire while in the negative tire safety condition); and 
a transmitter for transmitting said travel data to an electronic remote terminal (paragraph 0055, determining tire pressure, tire balance, other tire parameters with sensors, paragraph 0051, tire sensor module 502 communicate with external control unit 510, computer 512, PDA 514, etc). 
Thomas discloses identifying whether under inflation or over inflation condition exists in a tire, paragraph 0030, measurements determined tire performance degraded to predetermined threshold level [0069 and 0030] and specifically fails to threshold value defining a positive tire safety condition and a negative tire safety condition.
In analogous art, Hakanen discloses threshold value defining a positive tire safety condition and a negative tire safety condition (paragraph 0031-0033, calculation to compensate pressure parameter with temperature parameter, or any other measured parameters (i. e., negative tire safety condition), measured parameter passes predetermined threshold, pressure of the tire would exceed a given high pressure and thereby increases the likelihood that there would be a blow-out i.e., falling below a pressure level, generate warning, over inflation, i.e., pressure passed upper threshold, generate immediate alarm, paragraph 0055-56, whenever the pressure drops below an alarm threshold, or exceeds a high alarm threshold (i. e., positive tire safety condition and a negative tire safety condition), a pressure well above acceptable operating pressure of tire, generates alarm, paragraph 0074, CPU 106 to calculate parameters or quantities that represent measured or monitored operational characteristics of tires]. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of sensors to facilitate efficient and reliable measurement and communication of parameters such a tire parameters in tire monitoring systems disclosed by Thomas to effectively monitor the operational characteristics of tires for pressure of the vehicle for drops below an alarm threshold, or exceeds a high alarm threshold  as taught by Hakanen to monitor alarm thresholds and output alarm signal to mobile communicator as long as the alarm condition persists so that the overall operational characteristics of the tires of the vehicle can readily be conveyed to operator [Hakanen, paragraph 0056].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689